                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                             AT KNOXVILLE

   CITY OF KNOXVILLE, TENNESSEE,                                )
                                                                )
                     Plaintiff,                                 )
                                                                )
               vs.                                              )            3:20-CV-00544-DCLC-DCP
                                                                )
   NETFLIX, INC. and HULU, LLC,                                 )
                                                                )
                     Defendants.                                )
                                                                )

                                                       ORDER

           Generally, scheduling orders will be entered by the Court after a telephonic scheduling

  conference unless otherwise requested by the parties. It is therefore ORDERED:

           1.        As soon as practicable, but in no event later than 30 days from the first appearance

  of a defendant, or if that has already occurred, within 30 days of this order, the parties must confer,

  in a conference arranged by plaintiff’s counsel, for the purpose of considering the nature and basis

  of their claims and defenses; for the purpose of discussing the possibility of a prompt settlement

  or resolution of the case; to make or arrange for the disclosures required by Federal Rule of Civil

  Procedure 26(a)(1); to develop a proposed discovery plan that indicates the parties’ views and

  proposals concerning all the matters addressed in sub-paragraphs (1) through (4) of Rule 26(f) and,

  in appropriate cases, to consider whether to consent that all proceedings in this case may be

  conducted by a United States Magistrate Judge in accordance with 28 U.S.C. § 636(c);1

           2.        Within fourteen (14) days of the conference required in paragraph 1 of this order,

  the parties must file a report of the parties’ Rule 26(f) planning meeting which complies fully with


           1
            Filed previously or along with this Order is a Notice from the Office of the Clerk regarding the availability
  of a Magistrate Judge to exercise jurisdiction and setting out the procedures to be followed: All parties should review
  this document carefully.

                                                            1
Case 3:20-cv-00544-DCLC-DCP Document 38 Filed 03/01/21 Page 1 of 4 PageID #: 244
  the requirements of Rule 26(f) using, in general, the format set out in Form 52 found in the

  Appendix of Forms.2 Should the parties disagree about an item, the respective position of the

  parties as to that item should be clearly set forth in separate paragraphs.

          The report shall contain: (1) a synopsis of the case advising the Court of the general

  claims and defenses of the parties; (2) the parties’ good faith certification as to when the case will

  be ready for trial (the parties should be aware that the case should be ready for trial not later than

  eighteen (18) months from the date of the filing of the report of their Rule 26(f) planning meeting;

  if the parties believe the case cannot be ready for trial within that time frame, the parties must state

  the circumstances fully in the parties’ report); (3) the estimated length of trial; and (4) whether the

  parties do or do not consent to the exercise of jurisdiction by a magistrate judge.

          At the Rule 26(f) meeting, counsel for the parties shall confer and determine whether any

  party will likely be requested to disclose or produce substantial information from electronic or

  computer-based media. If so, the parties are directed to determine:

                   i.       Whether disclosure or production will be limited to data
                            reasonably available to the parties in the ordinary course of
                            business;

                   ii.      The anticipated scope, cost and time required for disclosure
                            or production of data beyond what is reasonably available to
                            the parties in the ordinary course of business;

                   iii.     The format and media agreed to the parties for the
                            production of such data as well as agreed procedures for such
                            production;

                   iv.      Whether reasonable measures have been taken to preserve
                            potentially discoverable data from alteration or destruction
                            in the ordinary course of business or otherwise;




          2
              Form 52 was abrogated April 29, 2015, effective December 1, 2015. However, prior versions of the form
  are still available. See Fed. R. Civ. P. app. B, form 52 (abrogated 2015).

                                                         2
Case 3:20-cv-00544-DCLC-DCP Document 38 Filed 03/01/21 Page 2 of 4 PageID #: 245
                  v.      Whether there are other problems that the parties anticipate
                          may arise in connection with electronic or computer-based
                          discovery; and

                  vi.     The name of the person responsible for each parties’
                          document retention policies and the name of the individual
                          through which discovery requests and responses to each
                          party are to be made.

          3.      Upon receipt of the report required in paragraph 2, the Court will set a telephonic

  Rule 16(b) scheduling conference.

          4.      All attorneys appearing in this case are advised that all attorneys practicing in the

  Eastern District of Tennessee must register as electronic filing users and file their pleadings

  through the CM/ECF system or show the presiding judge good cause to file and serve documents

  in the traditional manner.

          5.      By appearing in this case and practicing in this Court, each attorney or pro se party

  certifies to this Court that he or she has read and is prepared to fully comply with this Court’s

  Local Rules and that he or she will read and comply with this Court’s orders. Furthermore, an

  attorney who makes an appearance in this case certifies to the Court that he or she is prepared to

  represent his or her client in all proceedings in this case, including trial.

          6.      Take Notice: Any defendant who has not been served with a summons and

  complaint within 90 days after the filing of the complaint (or within 90 days after the party was

  added to the action) may be dismissed without further order of the Court unless prior to such time

  the party on whose behalf such service is required show good cause why service has not been

  perfected. See Fed. R. Civ. P. 4(m).

          FAILURE TO COMPLY WITH ANY REQUIREMENT OF THIS ORDER MAY

  BE DEEMED A FAILURE BY PLAINTIFF TO PROSECUTE THE ACTION AND

  RESULT IN THE ACTION’S DISMISSAL. LIKEWISE, FAILURE BY DEFENDANTS


                                                     3
Case 3:20-cv-00544-DCLC-DCP Document 38 Filed 03/01/21 Page 3 of 4 PageID #: 246
  TO COMPLY WITH THE REQUIREMENTS OF THIS ORDER OR TO MAKE A GOOD

  FAITH EFFORT TO COOPERATE WITH PLAINTIFF IN MEETING THE

  REQUIREMENTS      OF   THIS   ORDER       MAY    SUBJECT       DEFENDANTS   TO

  APPROPRIATE SANCTIONS OR THE ENTRY OF DEFAULT JUDGMENT IN FAVOR

  OF PLAINTIFF.

        SO ORDERED:



                                            s/ Clifton L. Corker
                                            United States District Judge




                                        4
Case 3:20-cv-00544-DCLC-DCP Document 38 Filed 03/01/21 Page 4 of 4 PageID #: 247
